PD-1109-15
                                                            RECEIVED fN
                       IN THE COURT OF CRIMINAL APPEALS 0URTOFCRIflflfNALAPPEALS
                                  AUSTIN,    TEXAS                 AUG 24 2011
                                        §
                                        §
MICHAEL   DEWAYNE     CARELL            §      APPEAL NO: 11-1£l&bAfi08f8,Ctelfc
                                        §
V.                                      §      CAUSE NO:    1295039D
                                        §                                   FILED IN
THE   STATE   OF   TEXAS                §
                                        §
                                                                  ^OURT OF CRIMINAL APPEALS
                                        §                                 MB 2? 2015
                                        §
                    APPELLANT'S FIRST MOTION REQUESTING AN
               EXTENSION OF TIME TO FILE HIS PETITION FOR
                                                                       *t>e\ Acosta, Clerk
                               DISCRETIONARY    REVIEW




TO THE HONORABLE JUDGE OF SAID COURT:

     NOW COMES, Appellant, Pro Se, Michael Dewayne Carell, TDC#1863720,
confined in the Texas Department of Criminal Justice-ID, proceeding
in the above appeal and cause numbers files this his FIRST
"Motion For Extension Of Time" in compliance with T.R.A.P. 68.

        Appellant by the operation of law, is to file his "Petition
for Discretionary Review" to this Honorable Court within 30-
days from the Final decision rendered by the Eleventh Court
of Appeals,        Eastland, Texas.
     The Eleventh Court of Appeals affirmed appellant's conviction
on July 30, 2015. Appellant is mandated to file his Petition
for Discretionary Review no latec than August 29, 2015, a Saturday.
       The following       circumstances       justify   this   request    for an
extension respectfully:
      1) Appellant has limited access to legal materials provided
through the prison unit law library for research and appellant
needs an extension of time in order to be able to properly
and correctly prepare and file his petition                in a timely manner.
       This request for an extension of time is by no means intended
to    improperly delay the matter at hand. Appellant respectfully
requests      an     extension   of (60) days, up to on or about: OCTOBER
28,   2015.


                                        1.
                             PRAYER

    WHEREFORE PREMISES CONSIDERED,    Appellant respectfully
prays that this motion for an extension of time be GRANTED.



                                Respectfully Submitted:

                               /s/ /tcJwIlS
                               Michael DeWayne Carell #1863720
                               Allred      Unit

                               2101   FM    369    N.

                               Iowa Park,         Tx.   76367




CC/File MDC                     2.
                              CERTIFICATE          OF   SERVICE



        I, Michael DeWayne Carell,                #1863720, Apppellant", Pro Se,
in     the   above   styled        Appeal and Cause numbersdo hereby certify
that     a true and correct original copy of the foregoing "Motiora^-
For-an-Extension of time" has been forwarded to the Clerk's address
below via:     U.S. mail,      Postage Pre-Paid,           on this 19th day   of
August of 2015.


Forwarded     to:    ABEL    ACOSTA

                     CLERK    OF    THE    COURT

                     OF   CRIMINAL        APPEALS

                     OF   TEXAS-

                     P.O.    BOX    12308

                     Capitol Station
                     Austin,       Tx.    78711




                                                   Respectfully submitted:
                                                   /s/ .//^dr®,^ G,m<>
                                                    (Michael DeWayne Carell, Pro Se)




CC:File/MDC